Citation Nr: 1114029	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating from December 21, 2005, to May 5, 2009, and an initial rating in excess of 20 percent from May 6, 2009, for multilevel degenerative lumbar spine disease, status post laminectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a back condition with arthritis.  In November 2006, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in January 2007.

In July 2007, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2009, the Board remanded the Veteran's claim of entitlement to service connection for a back condition with arthritis to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with a VA examination in May 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a May 2010 rating decision, the AMC granted service connection for multilevel degenerative lumbar spine disease, status post laminectomy, assigning a noncompensable evaluation effective December 21, 2005 and a 20 percent evaluation effective May 6, 2009.  In August 2010, the Veteran submitted an NOD, disagreeing with the evaluations assigned for his service-connected low back disability.  However, no statement of the case has been issued for this matter.  Because the filing of an NOD initiates appellate review, the claim for increased initial ratings must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2010, the Veteran submitted a statement indicating that he suffers from depression as a result of the pain he experiences from his service-connected disabilities.  As the Veteran has already been granted service connection for an acquired psychiatric disorder, the issue of entitlement to a rating in excess of 30 percent for delusional (paranoid) disorder, somatic type, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued a statement of the case addressing entitlement to increased initial ratings for the Veteran's service-connected low back disability.  Therefore, the issue of entitlement to an initial compensable rating from December 21, 2005 to May 5, 2009, and an initial rating in excess of 20 percent from May 6, 2009 to the present, for multilevel degenerative lumbar spine disease, status post laminectomy, must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

Additionally, there is some confusion as to the issues on appeal.  Following the issuance of a May 2010 rating decision granting service connection for the Veteran's low back disability, the AMC issued a July 2010 supplemental statement of the case indicating that service connection for the Veteran's low back disability remained denied.  As the May 2010 rating decision is considered a full grant of the service connection issue on appeal, it is unclear whether the AMC intended to sever service connection for the Veteran's low back disability in the July 2010 supplemental statement of the case, though this is not the appropriate procedure to follow to sever service connection.  On remand, the AMC must clarify the purpose of the July 2010 supplemental statement of the case and the issue(s) on appeal.  If the AMC determines that service connection should be severed, a proposed rating decision must be issued in accordance with 38 C.F.R. § 3.105(d) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should clarify whether the July 2010 supplemental statement of the case was an attempt to sever service connection for multilevel degenerative lumbar spine disease, status post laminectomy.  If the AMC determines that service connection should be severed, it must issue a proposed rating decision in accordance with the regulations pertaining to severance of service connection, found at 38 C.F.R. § 3.105(d) (2010) and otherwise follow the appropriate procedures to sever service connection.

2.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to an initial compensable rating from December 21, 2005 to May 5, 2009, and an initial rating in excess of 20 percent from May 6, 2009 to the present, for multilevel degenerative lumbar spine disease, status post laminectomy.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

